Citation Nr: 1602997	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-45 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, previously claimed as sleep disturbances, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to November 1994, to include service in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. §§ 3.2(i), 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran also originally appealed the initial ratings assigned for his posttraumatic stress disorder with bipolar II disorder and generalized anxiety disorder and bilateral tinnitus, as well as service connection for a disorder manifested by fatigue and a disorder manifested by pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117.  Moreover, he appealed the original denial of a temporary total rating, but this issue was later granted in an August 2015 rating decision, which is a full grant of the benefit sought.  That rating decision also awarded a total disability rating based on individual employability (TDIU) from June 1, 2009, which only satisfied his claim with respect for TDIU for part of the time period on appeal.  However, for the above-mentioned initial rating claims, claim for TDIU prior to June 1, 2009, and service connection claims for fatigue and pain, prior to the appeal being certified to the Board, he expressly withdrew his appeal for all issues except "[s]ervice connection for sleep apnea."  See August 2015 statement of accredited representative ("The Veteran has request that this [service connection for sleep apnea] is the only issue he wishes t[o] appeal.") (emphasis added).  Because the agency of original jurisdiction appropriately recognized the issues as withdrawn and did not certify them to the Board, these issues are not under the jurisdiction of the Board and need not be further addressed.




(CONTINUED ON THE NEXT PAGE)
FINDING OF FACT

After the appeal was certified to the Board but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for sleep apnea, previously claimed as sleep disturbances, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 
38 U.S.C.A. § 1117, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. § 20.204(a).

In the present case, the Veteran wrote an e-mail stating that "This is to confirm that I am withdrawing my claim in appeal to the VBA for obstructive sleep apnea as service connected."  The e-mail was printed out, and included his name, e-mail address, and date.  This document, printed and given to the Decision Review Officer by the Veteran's representative in November 2015, effectively withdraws the issue of entitlement to service connection for sleep apnea from appeal pursuant to 38 C.F.R. § 20.204 because his statement of withdrawal was made in writing and it included his name, his VA file number (printed next to his e-mail address on the document), and identified the specific issue relating to sleep apnea.  See 
38 U.S.C.A. § 20.204(b) (describing the form and content necessary for a filing for withdrawal).  Thus, his printed e-mail correspondence submitted by his representative satisfied all the criteria needed for the filing of a withdrawal of an appeal.  See also Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004) (noting that the Board's determination as to what constitutes a withdrawal of an appeal is a finding of fact that the U.S. Court of Appeals for Veterans Claims reviews under the "clearly erroneous" standard, and explaining that a submission by an appellant must be read in context to determine whether a submission constitutes a withdrawal of an appeal; consideration must also be given to the non-adversarial setting of the VA adjudication process during which VA is required to construe liberally all submissions by a claimant).

Hence, there remains no allegations of errors of fact or law for appellate consideration with respect to this issue.  For these reasons, the Board does not have jurisdiction to review the issue of entitlement to service connection for sleep apnea, previously claimed as sleep disturbances, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and it is hereby dismissed.


ORDER

The appeal for the issue of entitlement to service connection for sleep apnea, previously claimed as sleep disturbances, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


